DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04 May 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
	Claims 1-2: Cancelled.

Examiner’s Comment / Allowable Subject Matter
Claim 3 is allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the combination set forth in the independent claim, and specifically does not disclose a method of manufacturing a ferrule for use in a fitting to be connected to a pipe comprising providing a ferrule having a cylindrical intermediate portion disposed between a rising portion at a first end and a pressed portion at a second end wherein the cylindrical intermediate portion includes a greater inner diameter than the rising portion and the pressed portion and increasing the outer diameter of the intermediate portion as a screw coupling formed between first and second members of the pipe fitting is engaged to provide compressive load on the rising portion and pressed portion of the ferrule.
The most relevant prior art attributed to Brozek et al. (US 3,248,136) discloses a ferrule comprising an intermediate portion disposed between a rising portion at a first end and a pressed portion at a second end wherein the intermediate portion includes a greater inner diameter than the rising portion and the pressed portion.  Brozek fails to disclose or fairly suggest the rising portion is inwardly tapered, the pressed portion is inwardly tapered and the intermediate portion is cylindrical.
In addition, Norman (US 2005/0264005 A1) discloses a ferrule including a first end portion (42), a second end portion (43), a great-diameter portion (46) between the first end portion (42) and the second end portion (43), and a through hole (formed by surfaces 44, 46, 44) extending from the first end portion (42) to the second end portion (43) for receiving a pipe (24), wherein a rising portion (42) of the ferrule (14) produced (fig. 2, para {0066] through [0070]).  Norman fails to disclose or fairly suggest increasing the outer diameter of the intermediate portion as a screw coupling formed between first and second members of the pipe fitting is engaged to provide compressive load on the rising portion and pressed portion of the ferrule.
Applicant’s claimed invention requires the affirmative method step, inter alia, of machining a ferrule having a rising portion that is inwardly tapered; a pressed portion that is inwardly tapered and an intermediation portion the is cylindrical and increasing the outer diameter of the intermediate portion as a screw coupling formed between first and second members of the pipe fitting is engaged to provide compressive load on the rising portion and pressed portion of the ferrule. One of ordinary skill in the art would not be reasonably motivated, and absent impermissible hindsight, to modify the prior art of record to teach or fairly suggest a ferrule manufacturing method for manufacturing a ferrule for use in a fitting connected to a pipe as recited by the affirmative method steps of Applicant’s claimed invention.
For at least the foregoing reasons, the prior art of record neither anticipates nor renders obvious the combination set forth in the independent claims.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lee A Holly whose telephone number is (571)270-7097.  The examiner can normally be reached on Monday - Friday 8:00 to 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/Lee A Holly/Primary Examiner, Art Unit 3726